Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154814                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 154814
                                                                    COA: 327491
                                                                    Wayne CC: 14-004600-FH
  DARRELL WILDER, a/k/a DARRELL JOHN
  WILDER, a/k/a DARRELL J. WILDER,
             Defendant-Appellant.
  ________________________________________/

         On order of the Court, the application for leave to appeal the September 27, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the trial court erred by allowing the prosecutor to cross-examine
  the defendant’s wife about his prior firearms-related convictions; (2) whether the
  prosecutor improperly raised a collateral issue to admit evidence of the defendant’s prior
  felonies through impeachment, compare People v Stanaway, 446 Mich. 643 (1994), with
  People v Kilbourn, 454 Mich. 677 (1997); see also People v Vasher, 449 Mich. 494
  (1995); and (3) whether any error was harmless. The parties should not submit mere
  restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2017
           p0523
                                                                               Clerk